Citation Nr: 1236558	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of thrombophlebitis of the right leg, including as secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for plantar fasciitis, including as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for bilateral hip disability, including as secondary to service-connected bilateral knee disabilities.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for arthritis of the neck and back, including as secondary to bilateral hip disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), including as secondary to service-connected disabilities.  

7.  Entitlement to an initial compensable disability rating for left ear hearing loss.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina and Cleveland, Ohio Department of Veterans Affairs (VA) Regional Offices (ROs).  In a February 2005 rating decision, the Columbia, South Carolina RO denied the issues of service connection for thrombophlebitis of the right leg, depression, plantar fasciitis, and a bilateral hip disability, and awarded service connection for left ear hearing loss.  The Veteran filed a notice of disagreement (NOD) with the February 2005 rating decision in regard to the denial of service connection for these issues and he disagreed with the rating assigned for his left ear hearing loss.  A statement of the case (SOC) was issued in September 2005 and the Veteran filed a timely substantive appeal, via a VA form 9, on these issues in October 2005.  

A December 2007 rating decision of the RO in Cleveland, Ohio denied the issues of service connection for diabetes mellitus, arthritis of the neck and back, and PTSD and entitlement to a TDIU.  The Veteran filed a NOD in December 2007 in which he disagreed with the denial of these issues and he was issued a SOC in November 2008.  The Veteran filed a timely substantive appeal, via a VA form 9, on these issues in December 2008.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the Montgomery, Alabama RO has processed this case since the December 2007 rating decision of the Cleveland, Ohio RO.  

In a January 2011 decision, the Board denied entitlement to service connection for right ear hearing loss and denied claims for increased ratings for a left knee disability and a right knee disability.  As a notice of appeal has not been filed with respect to the Board's decision, these issues are now final.  The Board also remanded the issues of service connection for thrombophlebitis of the right leg, residuals of a cold injury to the right hand, plantar fasciitis, a bilateral hip disability, diabetes mellitus, hypertension, arthritis of the neck and back, and an acquired psychiatric disorder, to include depression and PTSD, as well as the TDIU and increased rating for left ear hearing loss for additional development.  

During the pendency of this appeal, by a May 2012 rating decision, the RO granted the Veteran's claims for service connection for residuals of a cold injury to the right hand and hypertension, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full they are not in appellate status before the Board and need not be addressed further.

The Board notes that the evidence of record includes diagnoses for the Veteran of PTSD and depression and the Veteran filed separate claims for service connection for depression in August 2004 and service connection for PTSD in July 2006.  The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay claimant cannot be held to a hypothesized diagnosis-one he is incompetent to render when determining what his actual claim may be.  The Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, those diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons, 23 Vet. App. 1.

The issues of service connection for thrombophlebitis of the right leg, plantar fasciitis, a bilateral hip disability, arthritis of the neck and back, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not originate in service or for many years thereafter and is not related to any incident during active service.

2.  The Veteran does not have PTSD.

3.  The Veteran's currently diagnosed acquired psychiatric disorder did not originate in service or for many years thereafter, is not related to any incident during active service and is not directly related to any service-connected disabilities. 

4.  The Veteran had, at worst, Level II hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include depression and PTSD, as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  

3.  The requirements for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in August 2004, March 2006, August 2006 and March 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in August 2006 and March 2008, pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in August 2009 and August 2012 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, adequate VA examinations and statements and testimony from the Veteran and his representative. 

With respect to the claims for diabetes mellitus, an acquired psychiatric disorder and left ear hearing loss, the Board notes that the February 2011 and March 2011 VA examination reports and the June 2012 VA addendum opinion reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This case was previously remanded by the Board in January 2011 to provide the Veteran with adequate VA examinations for thrombophlebitis of the right leg, plantar fasciitis, a bilateral hip disability, diabetes mellitus, arthritis of the neck and back, an acquired psychiatric disorder, to include depression and PTSD and left ear hearing loss.  With respect to the claims for diabetes mellitus, an acquired psychiatric disorder and left ear hearing loss, the Board finds that the VA examiners performed all the tests necessary to evaluate the Veteran's current disabilities and complied with the Board's remand instructions, and the Board is satisfied that the development requested by its January 2011 remand has now been satisfactorily completed and substantially complied for these issues.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board observes that the Veteran was provided an VA audiology examination in February 2011 pursuant to his claim for increase for left ear hearing loss.  This VA audiology report indicates that the VA examiner was a licensed audiologist.  Also, the report shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the February 2011 VA examination report was based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the February 2011 VA audiology examination report may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).




1.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Diabetes Mellitus 

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current diabetes mellitus is related to his active service.  In his July 2006 claim, the Veteran alleged that, while stationed in Germany during his active service he drove vehicles from Vietnam which had been in areas with Agent Orange and he felt that he was exposed to Agent Orange as a result.  In the August 2010 Travel Board hearing, the Veteran testified that he was not treated for symptoms of diabetes while on active duty and that he was diagnosed in 1999 with symptoms being treated initially around that time as well.  

Service treatment reports are absent of any notations regarding treatment or complaints related to diabetes mellitus.  The May 1980 enlistment examination, revealed no findings of diabetes mellitus upon clinical evaluation.  In addition, the Veteran did not report a history of diabetes in the May 1980 Report of Medical History.  Likewise, in November 1985 and April 1986 periodic examinations, no findings of diabetes mellitus were noted and no history thereof was reported in November 1985 and April 1986 Reports of Medical History.  Subsequent February 1987 Medical Evaluation Board proceedings and March 1987 Physical Evaluation Board proceedings did not include any findings related to diabetes mellitus or herbicide exposure.  

Service personnel records and the Veteran's DD form 214 reflect that his military occupational specialty (MOS) was that of a motor transport operator during his period of active service from August 1980 to April 1987.  No exposure to herbicides was noted in these records.  Service personnel records also reflect the Veteran served overseas in Germany.  Therefore, as there is no evidence to corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he cannot be presumed to have been exposed to an herbicide agent during his active service.  

The post service medical evidence, which includes private medical records, to include SSA medical evaluations, from March 1999 to May 2005 and VA medical records from July 2003 to April 2012, reflects that the earliest evidence of diabetes was noted in a May 2001 private treatment report wherein non insulin dependent diabetes mellitus (NIDDM) was noted in a list of diagnoses.  Thereafter, both private and VA treatment reports from November 2004 reflect the Veteran was diagnosed with new onset diabetes mellitus, type II.  He was subsequently treated for and diagnosed with diabetes mellitus, type II.  

At a November 2004 VA examination, the Veteran was diagnosed with some neuropathy of his right hand due to diabetes.  Diabetes was not diagnosed or otherwise discussed in the examination.  

A May 2007 VA examination reflects that the Veteran reported an onset of diabetes mellitus in 2004.  He was diagnosed with diabetes mellitus, type II.  

At a March 2011 VA examination for diabetes, the Veteran reported the date of onset in 2004.  The Veteran was diagnosed with type II diabetes.  The examiner opined that diabetes was not caused by or a result of active duty.  He explained that there was no indication of diabetes during the Veteran's active duty and a diagnosis was not made until after the Veteran's release from active duty.  The examiner also found that diabetes was not related to active duty or possible exposures during that time as there was no verification of exposure to Agent Orange.  

After a review of the record, the Board concludes that entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is not warranted.  

Initially the Board notes that, as discussed above, the evidence of record does not corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, and therefore he cannot be presumed to have been exposed to an herbicide agent during his active service.  Thus the presumptive regulations for diseases associated with herbicide exposure do not apply in this case.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The claim with therefore be analyzed on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board finds that, while the Veteran has a current diagnosis of diabetes mellitus, type II, the satisfactory lay and medical evidence of record does not demonstrate a nexus between any currently diagnosed prostate condition and his active service.  

The Board notes that service treatment records are absent of any notations regarding treatment or complaints related to diabetes mellitus.  Thus, the evidence does not demonstrate diabetes mellitus had its onset during his active service.  

The Board acknowledges the lay statements by the Veteran that his diabetes mellitus was due to exposure to herbicides in service, however, he is not competent to specify etiology of his current diabetes mellitus as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  While the Veteran has contended that he drove vehicles that had been were in Vietnam and that he believed he was exposed to Agent Orange in this manner, there is no evidence in his service records to support that there was any herbicide exposure during his service in Germany, approximately five years after the Vietnam War ended.  In addition, herbicide exposure cannot be conceded based on the absence of evidence corroborating his service in the Republic of Vietnam during the Vietnam Era.  Moreover, as the evidence demonstrates, the Veteran has not alleged any continuity of symptoms since his active service.  

The post-service medical evidence of record demonstrates that there is no competent and credible evidence of diabetes mellitus in the medical record until May 2001, wherein NIDDM was noted in a list of diagnoses and then in November 2004, wherein a new onset of diabetes mellitus, type II was diagnosed, approximately 14 to 17 years after the Veteran's separation from active service.  In addition, per the Veteran's own reports, his diabetes mellitus began in 2004, approximately 17 years after his separation from active service.  

Finally, there is no evidence of record indicating a nexus between the Veteran's diabetes mellitus and his active service.  The Veteran's statements do not allege any continuity of symptoms of diabetes mellitus and the medical evidence of record does not indicate a diagnosis of diabetes mellitus was related to his active service.  In this regard, the Board observes that the March 2011 VA examiner found that diabetes was not caused by or a result of active duty, explaining that there was no indication of diabetes during the Veteran's active duty and a diagnosis was not made until after the Veteran's release from active duty.  The examiner also found that diabetes was not related to active duty or possible exposures during that time as there was no verification of exposure to Agent Orange.  

Accordingly, the evidence does not demonstrate any nexus between the Veteran's diabetes mellitus and his active service.  Therefore, service connection for diabetes mellitus is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



An Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  38 C.F.R. § 3.304(f).  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; or (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4) (2011).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4) (2011); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating former paragraphs (f)(3) and (f)(4) as current paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010); 38 C.F.R. § 3.304(f) (2011).  These provisions apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010.  

Under the revised criteria of 38 C.F.R. § 3.304(f)(3) (2011), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current acquired psychiatric disorder, to include depression and PTSD, is related to his active service.  In the August 2010 Travel Board hearing, the Veteran testified that he was first diagnosed in 1999 with depression by a private physician and he also reported that he had a bad accident in the military in 1984 or 1985 which triggered his PTSD.  He testified that he was taken off duty due to the accident in service and they would not let him drive a truck anymore.  The Veteran also reported at that time that a private physician diagnosed him with PTSD after service and he started talking to a psychiatrist around 2001 or 2002.  

Service treatment reports are absent of any notations regarding treatment or complaints related to a psychiatric disorder or treatment for injuries from a truck accident.  The May 1980 enlistment examination, revealed normal findings of the psychiatric system upon clinical evaluation.  In addition, the Veteran did not report a history of psychiatric problems in the May 1980 Report of Medical History.  Likewise, in November 1985 and April 1986 periodic examinations, no abnormal findings of the psychiatric system were noted and no history of psychiatric symptoms or a truck accident was reported in November 1985 and April 1986 Reports of Medical History.  Subsequent February 1987 Medical Evaluation Board proceedings and March 1987 Physical Evaluation Board proceedings did not include any findings related to a psychiatric disorder or a truck accident.  

Service personnel records and the Veteran's DD form 214 reflect that his military occupational specialty (MOS) was that of a motor transport operator during his period of active service from August 1980 to April 1987.  These records do not reflect findings related to a truck accident in service.  

The post service medical evidence, which includes private medical records, to include SSA medical evaluations, from March 1999 to May 2005 and VA medical records from July 2003 to April 2012, reflects that the earliest evidence of psychiatric treatment was in a May 2001 private treatment report, wherein the Veteran was hospitalized for alcohol dependence.  At that time, the Veteran reported a history of having last been seen at the Cheaha Mental Health Center for treatment of depression six or seven years ago.  These records demonstrate an initial diagnosis of depression in a June 2001 private medical report.  In a December 2001 private medical report, the Veteran was provided a diagnosis of PTSD by his private physician, who was not a psychiatrist, and no psychiatric evaluation was provided at this time.  Subsequent treatment reports reflect that the Veteran was treated for and diagnosed with depression, depressive disorder, major depressive disorder, generalized anxiety disorder and anxiety.  

In an August 2003 private psychological treatment report, a private psychologist asked the Veteran when depression first started and he said he went to alcohol rehab two years earlier and, at that time, they put him on Prozac.  He noted having no hospitalization of a psychiatric nature but received outpatient psychiatric treatment six years ago at the Cheaha Mental Health Center following a divorce and he had not had any other counseling since then.  The private psychologist noted the record had indicated a diagnosis of PTSD, however, no evidence had been found for that.  The Veteran was diagnosed with major depressive disorder.  The examiner noted that the Veteran's abuse of alcohol complicated his depression and how much alcohol was causing the depression was unknown.  

A May 2005 SSA private psychological evaluation reflects that the Veteran reported having first experienced problems with depression in the early 1990's due to having marital and family problems.  He also indicated that he was seen for several months at the Cheaha Mental Health Center after he and his wife divorced in 1993 and that depression never completely remitted.  Thereafter he reported having increased problems with depression and anxiety in the late 1990's due to problems with a mother of one of his children and being under considerable stress at work.  The Veteran was diagnosed with recurrent and severe major depression without psychotic features, generalized anxiety disorder and alcohol dependence, sustained full remission.  

In an August 2005 SSA decision, the Veteran's severe impairments were found to include depression.  

At May 2007 VA examinations for PTSD and mental disorders other than PTSD, the VA psychologist noted the Veteran's reported history in the May 2005 SSA psychological evaluation that he first experienced problems with depression in the early 1990's due to having marital and family problems, he was seen for several months at the Cheaha Mental Health Center after his divorce in 1993 and he also attributed depression to problems with a mother of one of his children, work stress, his father's cancer diagnosis, and the deaths of his daughter and granddaughter.  The Veteran also reported that he ran into problems in the military and had three Article 15's for testing positive for cannabis and a urine drug screen and a motor vehicle accident.  The Veteran reported his PTSD stressor included having a truck accident in 1981 or 1982 in Germany during his military service, wherein he was driving down a steep hill and saw a civilian car approaching him so he hit the brakes and hit a fuel tanker and mess hall truck.  He also reported having injured his leg as a result.  The Veteran was diagnosed in both examinations with major depression, moderately severe.  The examiner found that, although the Veteran had some symptoms of PTSD, his clinical presentation was better explained by a mood disorder.  She noted that he reported feelings of worthlessness because he could not work and provide for his family, he had multiple physical problems and pain, and he suffered the loss of his daughter and granddaughter.  The Veteran reported a history of alcohol dependence that would account for many problems following discharge, including an erratic employment history, family and marital problems, a depressed mood, irritably, and poor sleep.  There were also no pre-trauma risk factors or characteristics noted that may have rendered the Veteran vulnerable to developing PTSD subsequent to trauma exposure.  

A March 2011 VA examination of PTSD, reflects that the Veteran reported initial treatment for a mental disorder in 1993 when he was treated for depression while he was going through a divorce.  He also reported he was prescribed psychiatric medication periodically from community providers prior to starting services at the VA in 2003.  He then reported receiving VA psychiatric treatment from 2003 to 2006 and restarted care in 2010.  The Veteran's military stressor included a truck accident wherein he was driving down a hill and the brakes failed and he hit another truck in the convoy.  The examiner noted that the Veteran's stressors were not related to a fear of hostile military or terrorist activity.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and he was diagnosed with depressive disorder, not otherwise specified (NOS) and alcohol abuse and dependence.  The examiner concluded that the Veteran did not appear to meet the full criteria for PTSD and his presentation was best characterized as depressive disorder NOS.  Depression was noted to appear to be exacerbated by numerous issues including, the death of his daughter, chronic medical problems, limitations in physical functioning, unemployment and financial stressors.  The examiner was unable to name any particular stressor as the primary cause or factor for depressive disorder.  She also noted that alcohol abuse may be exacerbating his depression symptoms.  The examiner noted the Veteran was also using marijuana which he had a long history of, dating back to his military service, and personality characteristics which also caused problems in functioning.  Finally, she noted that it was likely that some impairment in functioning was caused by his Axis II personality traits and that the Veteran was reporting moderate impairments due to his Axis I and Axis II conditions.  

In a June 2012 VA addendum opinion, the March 2011 VA examiner provided a supplemental opinion to her prior VA examination.  She opined that the Veteran's depressive disorder was less likely than not caused by his service-connected conditions and was less likely than not aggravated beyond the natural progression of the disease by his service-connected conditions.  The examiner explained that, as mentioned in the previous examination, the Veteran's depressive disorder was related to a number of factors and that there was no single cause for depression.  She noted that depressive disorder had a multifactorial etiology and the previous opinion had listed a number of factors related to depression.  She also explained that within the context of the number of risk factors for developing depressive disorder, it was likely that the Veteran's ongoing substance abuse, the death of his child and his personality traits were the most significant risk factors for his current depressive disorder.  The examiner also found that there was no evidence showing a correlation between the course of the Veteran's service connected conditions and his depressive disorder.  She noted that the Veteran had a number of chronic medical conditions, including service-connected and non service-connected conditions that impacted his physical functioning and placed limitations on his activities and he reported feeling depressed by these limitations.  She found, however, that there was no evidence to suggest that his service connected conditions alone significantly aggravated his depressive disorder beyond the natural progression of the disorder.  Finally, as she noted before, the examiner pointed out that the Veteran had a number of risk factors for depression with ongoing substance abuse, including the death of a child and personality traits and the progression of his depressive disorder was likely unchanged by the presence of his service-connected conditions.  

After a review of the record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, including as secondary to service-connected disabilities, is not warranted.  While the Veteran has a currently diagnosed psychiatric disorder, namely depression, major depression and depressive disorder, the satisfactory lay and medical evidence of record does not demonstrate a nexus between any currently diagnosed psychiatric disorder and his active service.  

Initially, the Board finds that the Veteran does not have a diagnosis of PTSD.  In so finding, the Board observes that the one diagnosis of PTSD diagnosed in December 2001 was made by the Veteran's private treating physician who was neither a psychiatrist, nor a psychologist and no psychiatric evaluation was provided at the time.  Moreover, the Board points out that all the psychological and psychiatric evaluations of record from August 2003, May 2005, May 2007 and March 2011 demonstrate the Veteran was not diagnosed for PTSD and did not meet the criteria for a diagnosis of PTSD.  As such, the Board affords greater weight to the findings by the private psychologists in August 2003 and May 2005 and to the May 2007 and March 2011 VA psychologists which were all based on a full psychological evaluation of the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board points out that the Veteran's his service personnel records demonstrate that his MOS was that of a motor transport operator during his period of active service from August 1980 to April 1987.  These records do not reflect findings related to a truck accident in service.  Likewise, service treatment reports are absent of any notations regarding treatment or complaints related to a psychiatric disorder or treatment for injuries from a truck accident.  Therefore the evidence does not demonstrate a psychiatric disorder had its onset during his active service.  

The earliest indication of a psychiatric disorder in the record was not until May 2001, wherein the Veteran was treated for alcohol dependence and reported having been treated for depression six or seven years earlier, approximately seven to eight years following his discharge from active duty.  In fact, even considering the Veteran's later reports to psychologists of depression being initially treated in 1993, this was still at least approximately six years following his discharge from active duty.  

The Board acknowledges the lay statements by the Veteran that his current psychiatric disorder is related to the truck accident he had during his active service and his service-connected disabilities however, he is not competent to specify etiology of his current psychiatric disorder as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  Moreover, as the evidence demonstrates, the Veteran has not alleged any continuity of psychiatric symptoms since his active service.  

In addition, the Board finds that there is no competent and credible lay or medical evidence in the record of a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and the Veteran's active service and not competent or credible medical evidence of a nexus between the Veteran's psychiatric disorder and his service-connected disabilities.  The Board notes that the Veteran has not reported any continuity of psychiatric or depression symptoms since his active service and there are no medical opinions relating his current psychiatric disorder, diagnosed as depression, to his active service or to any service-connected disabilities.  

The March 2011 and June 2012 VA examiner's conclusions, which have been found to be adequate, reflect her professional opinion that depression was noted to appear to be exacerbated by numerous issues including, the death of his daughter, chronic medical problems, limitations in physical functioning, unemployment and financial stressors, depression was less likely than not caused by his service-connected conditions and was less likely than not aggravated beyond the natural progression of the disease by his service-connected conditions.  In addition, she found that that there was no evidence to suggest that his service connected conditions alone significantly aggravated his depressive disorder beyond the natural progression of the disorder and that the Veteran had a number of risk factors for depression with ongoing substance abuse, including the death of a child and personality traits and the progression of his depressive disorder was likely unchanged by the presence of his service-connected conditions.  

Accordingly, the evidence does not demonstrate any nexus between the Veteran's an acquired psychiatric disorder, to include depression and PTSD, and his active service or his service-connected disabilities and no evidence that the Veteran meets the criteria for a diagnosis of PTSD.  Therefore, service connection for an acquired psychiatric disorder, to include depression and PTSD, including as secondary to service-connected disabilities, is not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Initial Compensable Disability Rating for Left Ear Hearing Loss

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current left ear hearing loss is worse than the noncompensable disability rating presently assigned.  

At a November 2004 VA audiological examination, the Veteran reported that he had difficulty hearing his wife from time to time.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
15
20
20
25
20

The average puretone threshold was 19 decibels for the right ear and 21 decibels for the left ear.  Maryland CNC speech recognition scores were 96 percent in the right ear and 92 percent in the left.  Tympanograms indicated normal middle ear function bilaterally.  The Veteran was diagnosed with essentially normal hearing sensitivity in the right ear and the left ear.  The examiner noted the findings in the left ear suggested that noise affected his hearing, although it was still within the normal range.  

At a May 2007 VA audiological examination, the Veteran reported that his tinnitus was constant and interfered with his ability to understand speech.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
25
20
25
30
30

The average puretone threshold was 26 decibels for the right ear and 26 decibels for the left ear.  Maryland CNC speech recognition scores were 96 percent in the right ear and 96 percent in the left.  Tympanograms were within normal limits bilaterally.  

A June 2010 VA audiological examination was provided pursuant to the Veteran's claim for an increased rating for tinnitus.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
35
LEFT
25
25
25
30
35

The average puretone threshold was 26 decibels for the right ear and 29 decibels for the left ear.  The examiner noted that Maryland CNC speech recognition scores were not recorded in that they appeared to be elevated based on the previous test and what would be expected based on reported threshold.  He stated that ratings should be based on thresholds.  Tympanograms indicated normal middle ear pressure and normal mobility bilaterally.  The examiner noted audiometric testing reflected normal hearing acuity bilaterally.  

At a February 2011 VA audiological examination, the Veteran reported that his hearing had not worsened.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
15
20
20
25
35

The average puretone threshold was 20 decibels for the right ear and 25 decibels for the left ear.  Maryland CNC speech recognition scores were 88 percent in the right ear and 92 percent in the left.  The examiner noted that the Veteran's hearing loss did not affect his ability to work because he was required to wear hearing protection.  He also noted that hearing loss does not impact a person from physical work, it could impact sedentary work if it required understanding verbal instructions or speaking with customers, however, with the use of hearing aids or assistive listening devices, gainful employment may be obtained.  

Applying the findings from the VA examination in 2006 to Table VI in 38 C.F.R. § 4.85 yields a finding of  Level I hearing in the right ear at worst and Level II hearing in the left ear at worst.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a noncompensable (0 percent) disability rating for the Veteran's left ear hearing loss in considering his hearing levels at worst throughout the duration of the appeal.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable (0 percent) disability rating.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent is not appropriate at any time for the period, including from the date of the Veteran's claim for increase for his left ear hearing loss or within one year of such.  The November 2004, May 2007 and February 2011 audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's left ear hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2011).  While the Board acknowledges the results from the June 2010 audiological evaluation, with lack of Maryland CNC speech recognitions scores, these findings cannot be applied to the rating criteria.  The Board observes however, that the examiner indicated that the Maryland CNC speech recognition scores were not recorded in that they appeared to be elevated based on the previous test.  As such, there is no indication from this evaluation that the Veteran's hearing was worse than indicated in the other three VA examinations. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected left ear hearing loss.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his hearing loss and the Board finds that his  statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise, or in this case audiological expertise, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's VA examination report.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

The Board recognizes the Veteran's apparent dissatisfaction with the disability rating assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a left ear hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than a noncompensable rating (0 percent) at any time in the appeal period.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Veteran's disability has been no more than noncompensably (0 percent) disabling, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board concludes that an initial compensable disability rating left ear hearing loss is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's left ear hearing loss should be rated at 0 percent, but no more, from the date of his claim on August 10, 2004.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 0 percent from August 10, 2004, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for an acquired psychiatric disorder, to include depression and PTSD, including as secondary to service-connected disabilities, is denied.  

An initial compensable disability rating for left ear hearing loss is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for thrombophlebitis of the right leg, plantar fasciitis, a bilateral hip disability, arthritis of the neck and back, and entitlement to a TDIU must be remanded for further development.  


Thrombophlebitis of the Right Leg

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his thrombophlebitis of the right leg is secondary to his service-connected right knee and that he developed a blot clot in the leg following a corrective surgery in the right knee.  

Service treatment reports are absent of any notations regarding treatment or complaints related to thrombophlebitis of the right leg.  The May 1980 enlistment examination, revealed normal findings of the lower extremities upon clinical evaluation.  In addition, the Veteran did not report a history of right leg problems in the May 1980 Report of Medical History.  Likewise, in November 1985 and April 1986 periodic examinations, no findings of right leg thrombophlebitis were noted and no history thereof was reported in November 1985 and April 1986 Reports of Medical History.  Subsequent February 1987 Medical Evaluation Board proceedings and March 1987 Physical Evaluation Board proceedings did not include any findings related to thrombophlebitis of the right leg.  

The post service medical evidence, which includes private medical records, to include SSA medical evaluations, from March 1999 to May 2005 and VA medical records from July 2003 to April 2012, reflects that the Veteran has been diagnosed with deep vein thrombosis initially in a November 2001 private medical report, wherein the Veteran reported an onset of swelling in the right leg began approximately four years ago.  He was subsequently treated for and diagnosed with deep vein thrombosis, peripheral vascular disease and thrombophlebitis of the right leg.  In a November 2004 VA examination, the Veteran was diagnosed with a history of superficial thrombophlebitis in the right leg with no significant residuals.  October 2010 VA outpatient treatment reports reflect the Veteran underwent an aortobifemoral bypass on the right leg.  A March 2011 VA examination reflects that the Veteran reported the onset of peripheral vascular disease in 2005 and was diagnosed with peripheral vascular disease, aortobifemoral bypass in October 2010.  The examiner noted that no opinion had been requested.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the March 2011 VA examination was incomplete as the examiner did not provide an opinion regarding the thrombophlebitis of the right leg, which had been previously diagnosed during the pendency of the appeal as thrombophlebitis of the right leg, peripheral vascular disease and deep vein thrombosis, diagnosed as early as November 2001.  The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Therefore, the Board finds that a remand for an etiology opinion regarding the right leg thrombophlebitis, which was previously requested in the January 2011 remand should be provided in full to include addressing whether the Veteran's right leg thrombophlebitis was aggravated by his service-connected bilateral knee disabilities as requested in the January 2011 Board remand.  See Allen v. Brown, 7 Vet. App. 439 (1995); see Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Plantar Fasciitis 

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his plantar fasciitis is secondary to his service-connected knee disabilities.  During an August 2010 Travel Board hearing, the Veteran also testified that he had been having problems with his feet since his active service because of wearing boots all of the time.  

Service treatment reports are absent of any notations regarding treatment or complaints related to the feet.  The May 1980 enlistment examination, revealed normal findings of the feet upon clinical evaluation.  In addition, the Veteran did not report a history of foot problems in the May 1980 Report of Medical History.  Likewise, in November 1985 and April 1986 periodic examinations, no findings of the feet were noted and no history thereof was reported in November 1985 and April 1986 Reports of Medical History.  Subsequent February 1987 Medical Evaluation Board proceedings and March 1987 Physical Evaluation Board proceedings did not include any findings related the feet.  

The post service medical evidence, which includes private medical records, to include SSA medical evaluations, from March 1999 to May 2005 and VA medical records from July 2003 to April 2012, reflects that the Veteran has been treated for and diagnosed with a plantar lesion, secondary to the foot type on the left arch November 2004 VA outpatient treatment reports.  In a November 2004 VA examination, the Veteran reported that he currently had pain in the feet and was diagnosed with plantar fasciitis of both feet, mild loss of function due to pain.  At a May 2007 VA examination, the Veteran reported having an onset of bilateral plantar fasciitis in 1984.  At that time, he was diagnosed with bilateral plantar fasciitis.  

A March 2011 VA examination of the feet reflects that the Veteran reported the onset of bilateral plantar fasciitis in 1984 and he was diagnosed with a normal examination of the feet.  In a March 2011 VA examination of the peripheral nerves, he was diagnosed with peripheral neuropathy of the feet.  The examiner also noted in his opinions that there was no medical opinion regarding the normal examination of the feet.  

A June 2012 addendum opinion was provided in which the examiner found that the Veteran's peripheral neuropathy was less likely than not proximately due to or the result of the Veteran's service-connected condition, explaining that the Veteran had an onset of diabetes in 2004 and an onset of lower extremity peripheral neuropathy in 2004 and the symptoms and physical examination indicate the cause of peripheral neuropathy as diabetes.  The examiner also noted that degenerative joint disease of the knees was not a risk factor for neuropathy of the feet and there was no history or indication of compression injury of the popliteal nerve.  The examiner also opined that the claimed condition, which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond the natural progression of the disease by an in-service injury, event or illness.  He explained that there was no indication of aggravation or diabetic neuropathy due to degenerative joint disease of the knees.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the June 2012 etiology opinions were incomplete and inadequate as the examiner did not provide an opinion regarding the Veteran's plantar fasciitis, which had been previously diagnosed in the November 2004 and May 2007 VA examinations.  The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  In addition, the examiner mischaracterized the Veteran's peripheral neuropathy as having been clearly and unmistakably existed prior to service, wherein no evidence or findings regarding this conditions as preexisting service indicates such and the examiner himself found that peripheral neuropathy began in 2004 and was due to diabetes.  Therefore, despite the normal findings of the feet in the March 2011 VA examination, an etiology opinion regarding the prior diagnoses of plantar fasciitis, which was previously requested in the January 2011 remand should be provided in full, including a clarification of the examiner's opinion finding that peripheral neuropathy clearly and unmistakably existed prior to service as well as an opinion as to whether such was secondary to, related to or aggravated by, the current service-connected bilateral knee disabilities is necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995); see Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Bilateral Hip Disability 

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hip disability is related to his service-connected bilateral knee disabilities.  While the Veteran testified in an August 2010 Travel Board hearing that he had a contusion to the right hip while he was in the military, no left hip problems were reported during his active service.  He also testified in the Travel Board hearing that he initially sought treatment after service for the hips sometime in the early 1990's and that he was initially diagnosed in 1999 with a hip disability by a private physician.  

Service treatment reports are absent of any notations regarding treatment or complaints related to the left hip.  The May 1980 enlistment examination, revealed normal findings of the lower extremities upon clinical evaluation.  In addition, the Veteran did not report any hip trouble in the May 1980 Report of Medical History.  In August 1985 the Veteran was treated for and diagnosed with a contusion of the right hip area after reporting having slipped and hit his pelvis on the hatch of a tank.  An August 1985 x-ray of the pelvis revealed no findings of a fracture at that time.  In a November 1985 Report of Medical History, the Veteran reported having cramps in the legs and noted he hurt his hip on a tank.  A November 1985 periodic examination no findings of lower extremity abnormalities.  While the Veteran reported having swollen joints in an April 1986 Report of Medical History, this was specified as relating to the right knee and finger.  In addition an April 1986 periodic examination revealed no findings of lower extremity abnormalities.  Subsequent February 1987 Medical Evaluation Board proceedings did not include any findings related to the Veteran's hips.  While the Veteran reported having swollen joints in a February 1987 Report of Medical History, this was specified as relating to knee swelling and the February 1987 Medical Board examination revealed abnormal findings of lower extremities, however, this was limited to both knees only.  Thereafter, the March 1987 Physical Evaluation Board proceedings did not include any findings related to the Veteran's hips.  

In an August 2005 SSA decision, the Veteran's severe impairments were found to include osteoarthritis of the left hip.  

The post service medical evidence, which includes private medical records, to include SSA medical evaluations, from March 1999 to May 2005 and VA medical records from July 2003 to April 2012, reflects that the Veteran was variously treated for and diagnosed with hip pain, a history of arthritis of the hips, osteoarthritis of the left hip, arthritis of the hips, and mild osteoarthritis of the left hip.  Private treatment reports from January 2000 to March 2000 reflect that the Veteran was treated for right hip pain, noted as possibly secondary to a muscle or ligament pull, tendonitis or inflammatory problem or lumbosacral source of pain, which had began while he was at work.  At that time, the Veteran denied any injury or history of direct trauma and was provided a magnetic resonance imaging (MRI) of the hips, a computerized tomography (CT) scan of the right hip and bone scan.  A February 2002 private medical report reflects that the CT and bone scan revealed no increased uptake in the area but there was some osteoarthritic change in the area noted.  

At a November 2004 VA examination the examiner noted the Veteran had a contusion of the right hip in service and noted that x-rays were normal at that time.  While the Veteran reported having pain currently in both hips, the examiner also noted that June 2004 VA x-rays of the hips were normal.  The Veteran was diagnosed with arthralgias of both hips, normal x-rays, normal range of motion and no significant loss of function.  

A May 2007 VA examination revealed that the Veteran reported having bilateral hip arthralgia which had its onset in 1984 when he fell in a tank.  The Veteran was diagnosed with left hip degenerative joint disease and right hip bursitis.  

At a March 2011 VA examination of the joints, the Veteran reported having left hip pain for seven years and he said he was told it was due to his bilateral knee condition.  At that time he denied problems with the right hip.  X-rays of the left hip were obtained which demonstrated findings of mild degenerative arthrosis of the left hip, unchanged from prior study in May 2007 and heteroscopic ossification in the medial aspect of the thigh also appeared unchanged and likely from prior trauma.  The Veteran was diagnosed with mild degenerative joint disease of the left hip, no complaints of a right hip condition and a normal right hip examination.  The examiner opined that the Veteran's mild degenerative joint disease of the left hip was not caused by or a result of the Veteran's active duty.  He explained that there was no treatment of the left hip during active duty and the Veteran had denied a right hip condition at that time.  He also opined that degenerative joint disease of the left hip was not caused by or a result of the Veteran's knee conditions.  In his rationale, the examiner found that there was no leg length discrepancy, no indication of undue stress placed on the left hip and no cause and effect relationship.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the March 2011 VA etiology opinion was incomplete as the examiner did not provide an opinion regarding the Veteran's right hip disability, which had been previously diagnosed during the pendency of the appeal as right hip arthralgia and right hip bursitis and the February 2000 private medical report indicated that CT and bone scans revealed some osteoarthritic change in the right hip.  The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Therefore, despite the Veteran's denial of right hip problems in the March 2011 VA examination, an examination and etiology opinion regarding the right hip, which was previously requested in the January 2011 remand should be provided in full, including x-ray testing of the right hip.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

The Board also finds that the March 2011 VA etiology opinion was incomplete as the examiner did not address the issue of whether the Veteran's left hip disability was aggravated by his the current service-connected bilateral knee disabilities as requested in the January 2011 Board remand.  Therefore an opinion addressing whether the Veteran's left hip disability was aggravated by his the current service-connected the Veteran's knee condition is necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995); see Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Arthritis of the Neck and Back

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his arthritis of the neck and back is secondary to his hip disabilities.  

Service treatment reports reflect are absent of any notations regarding treatment or complaints related to the spine.  The May 1980 enlistment examination, revealed normal findings of the spine upon clinical evaluation.  In addition, the Veteran did not report a history of neck or back in the May 1980 Report of Medical History.  Likewise, in November 1985 and April 1986 periodic examinations, no findings of the spine were noted and no history thereof was reported in November 1985 and April 1986 Reports of Medical History.  Subsequent February 1987 Medical Evaluation Board proceedings and March 1987 Physical Evaluation Board proceedings did not include any findings related to the spine.  

The post service medical evidence, which includes private medical records, to include SSA medical evaluations, from March 1999 to May 2005 and VA medical records from July 2003 to April 2012, reflects that the Veteran was initially diagnosed with chronic low back pain in an October 2004 VA outpatient treatment report wherein a history of degenerative disease of the back was noted.  An August 2003 private medical record reflected that a physical evaluation of the lumbar spine revealed no evidence of impairment.  An October 2004 VA x-ray report demonstrated findings of discogenic degenerative disease at L2-3 and L3-4.  He was subsequently treated for and diagnosed with chronic back and neck pain.  A January 2005 VA MRI report of the cervical spine was provided following complaints of neck pain and revealed findings of mild scoliosis and mild multilevel degenerative changes.  In an August 2005 SSA decision, the Veteran's severe impairments were found to include degenerative disc disease of the lumbar spine.  In a May 2007 VA examination, the Veteran reported an onset of lumbar degenerative disc disease in 1985 with no particular incident however he did report having a truck accident and he was diagnosed with degenerative disc disease of the lumbar spine.  

In a March 2011 VA examination of the spine, the Veteran reported that the onset of his degenerative disc disease was in 1985 due to a tank accident from which he also was treated for a right hip problem.  He denied having any cervical spine condition.  He was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that degenerative disc disease of the lumbar spine was less likely than not caused by or a result of an active duty injury and was not due to the condition of the left hip mild degenerative joint disease.  The examiner explained that there were no service records documenting a lumbar spine condition and no supportive evidence.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the March 2011 VA etiology opinion was incomplete as the examiner did not provide an opinion regarding the Veteran's cervical spine disability, claimed as arthritis of the neck, which had been previously treated as neck pain in the VA treatment records and a January 2005 VA MRI report of the cervical spine demonstrated findings of mild scoliosis and mild multilevel degenerative changes.  The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Therefore, despite the Veteran's denial of a cervical spine condition in the March 2011 VA examination, an examination and etiology opinion regarding the cervical spine, which was previously requested in the January 2011 remand should be provided in full, including x-ray testing of the cervical spine.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

The Board also finds that the March 2011 VA etiology opinion was incomplete as the examiner did not address the issue of whether the Veteran's lumbar spine disability, claimed as arthritis of the back was aggravated by his bilateral hip disabilities as requested in the January 2011 Board remand.  Therefore an addendum opinion addressing whether the Veteran's arthritis of the back was aggravated by his the current bilateral hip disability is necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995); see Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

As the claim for service connection for the bilateral hip disability is being remanded, the Board also finds the claim service connection for arthritis of the neck and back is inextricably intertwined with this claim and the adjudication of the claim for service connection for arthritis of the neck and back may depend on the outcome of the claim for service connection for a bilateral hip disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

TDIU

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected conditions.  The Veteran is not currently service-connected for any disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities or one or both lower extremities, disabilities resulting from a common etiology or a single accident, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether she could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds the claim for TDIU is inextricably intertwined with the claims for service connection being remanded in this decision and the adjudication of the TDIU claim may depend on the outcome of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In light of the above information, the Board finds that the Veteran does not meet the criteria under 38 C.F.R. § 4.16(a), however, as several claims are being remanded and the claim for TDIU is inextricably intertwined with these claims, the Board is of the opinion that an examination needs to be accomplished prior to further appellate review in order to assess the impact of the Veteran's service-connected disabilities upon his employment/employability at present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the claims file to be forwarded to the VA examiner who last performed the March 2011 VA examination of the Veteran's thrombophlebitis of the right leg, diagnosed as peripheral vascular disease in the March 2011 VA examination, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note: the earlier diagnoses of deep vein thrombosis as early as November 2001 and the November 2004 VA examination with a diagnosis of thrombophlebitis of the right leg).  

(a).  The examiner is asked to identify any current right leg thrombophlebitis or related disabilities.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right leg thrombophlebitis:  (i) had its onset during the his period of active duty from August 1980 to April 1987; or, (ii) that such disorder was caused by any incident or event that occurred during such period?  

(c).  The examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: any current thrombophlebitis of the right leg to include the previous diagnoses of thrombophlebitis, deep vein thrombosis and peripheral vascular disease, was caused by, aggravated, or permanently worsened beyond the natural progression of the disorder by his service-connected bilateral knee disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Please include a discussion of the reasons for any opinion provided and address any relevant evidence, to include the earlier diagnoses of deep vein thrombosis as early as November 2001 and the November 2004 VA examination and diagnosis.  

(d).  If it is determined that the Veteran's thrombophlebitis of the right leg was aggravated by his service-connected bilateral knee disabilities, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  The RO should arrange for the claims file to be forwarded to the VA examiner who last performed the March 2011 VA examination of the Veteran's feet and provided the June 2012 VA etiology opinions, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note: the earlier diagnoses of plantar fasciitis in the November 2004 and May 2007 VA examinations).  

(a).  The examiner is asked to identify any current bilateral foot disabilities.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral foot disability:  (i) had its onset during the his period of active duty from August 1980 to April 1987; or, (ii) that such disorder was caused by any incident or event that occurred during such period?  

(c).  The examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: any current bilateral foot disability, to include the previous diagnoses of plantar fasciitis, was caused by, aggravated, or permanently worsened beyond the natural progression of the disorder by his service-connected bilateral knee disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Please include a discussion of the reasons for any opinion provided and address any relevant evidence, to include the earlier diagnoses of plantar fasciitis in the November 2004 and May 2007 VA examinations.  

(d).  If it is determined that the Veteran's bilateral foot disability was aggravated by his service-connected bilateral knee disabilities, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  The AMC/RO should schedule the Veteran for a VA examination of the Veteran's bilateral hips by an appropriate examiner, to determine the current nature and etiology of the Veteran's bilateral hip disability.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note: the service treatment reports reflecting treatment for a right hip contusion, the February 2000 private medical report indicated that CT and bone scans revealed some osteoarthritic change in the right hip and the earlier diagnosis of bilateral hip arthralgias in the November 2004 VA examination and the diagnosis of right hip bursitis in the May 2007 VA examination).  

(a).  The examiner is asked to identify any current right hip disability.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right hip disability:  (i) had its onset during the his period of active duty from August 1980 to April 1987; or, (ii) that such disorder was caused by any incident or event that occurred during such period (including the accident in 1985 with treatment for a right hip contusion)?  

(c).  The examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: any current bilateral hip disability, to include the previous diagnoses of bilateral hip arthralgias, left hip osteoarthritis or right hip bursitis, was caused by, aggravated, or permanently worsened beyond the natural progression of the disorder by his service-connected bilateral knee disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Please include a discussion of the reasons for any opinion provided and address any relevant evidence, to include the service treatment reports, the February 2000 private medical report and the earlier diagnosis of bilateral hip arthralgias in the November 2004 VA examination and the diagnosis of right hip bursitis in the May 2007 VA examination.  

(d).  If it is determined that the Veteran's bilateral hip disability was aggravated by his service-connected bilateral knee disabilities, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  The AMC/RO should schedule the Veteran for a VA examination of the Veteran's spine by an appropriate examiner, to determine the current nature and etiology of the Veteran's claimed arthritis of the neck and back.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note: the January 2005 VA MRI report of the cervical spine demonstrated findings of  mild scoliosis and mild multilevel degenerative changes).  

(a).  The examiner is asked to identify any current cervical and lumbar spine disabilities, to include arthritis of the neck and back.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical and lumbar spine disabilities: (i) had their onset during the his period of active duty from August 1980 to April 1987; or, (ii) that such disorder was caused by any incident or event that occurred during such period?  

(c).  The examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: any current cervical and lumbar spine disabilities, were caused by, aggravated, or permanently worsened beyond the natural progression of the disorder by the Veteran's bilateral hip disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Please include a discussion of the reasons for any opinion provided and address any relevant evidence, to include the January 2005 VA MRI report of the cervical spine demonstrated findings of  mild scoliosis and mild multilevel degenerative changes.  

(d).  If it is determined that the Veteran's current cervical and lumbar spine disabilities were aggravated by his bilateral hip disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

5.  After the above development has been completed, the AMC/RO should arrange for a VA general medical examination of the Veteran by an appropriate specialist for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing should be performed.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete explanation for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason.  

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

7.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


